Title: Samuel Patteson to William Davies, 27 May 1781
From: Patteson, Samuel
To: Davies, William


        
          Sir
          Hendersons 27. May 81.
        
        Agreeable to your Instructions I have sent on four hundred stand of arms. The Waggon that brought your Marque to Colo. Lewis’s went off before I received your Letter which was this morning. Carver lost two of his horses last night, however, Mr. Southall procured Waggons for the purpose. Your Marque I have paid particular attention to. I have reserved six shirts, one I believe Colo. St[arke] directed West to put on, the ballance 36 I have sent which makes a deficiency of two agreeable to Capt. Pendleton’s number. The worthy officer you mention I have treated with the utmost respect. There are no boxes to be had to put the arms in, and I hope but little injury will result from their being sent loose, as we have been as careful as possible in storing them. Fryday I sent an express to point of fork requesting (as you directed me)  that all the superfluous stores should be sent here. He arrived there that night and returned to Mr. Lewis yesterday afternoon. I every moment expect a fleet of canoes. Yesterday I met his Excellency in the road. He gave me a letter which with two more I have enclosed. I informed him the stores were coming to Hendersons, and I think his words were these following. “The Council have passed a resolution that all the stores should be sent up the great river and I would wish you should not have more than one load brought to Hendersons before I can confer with Colo. Davies on the subject. Canoes and Batteaus will be much less expence to the public than Waggons, and it is my opinion at all events that there should not be a sufficiency of stores at Hendersons to draw the Enemy’s attention for it will be impossible to procure Waggons to move them off.” Would his Excellency’s magnificent building be illuminated if the Enemy should come? Mr. Andrew Moore from Rockbridge says those mutinyous rascals in Augusta and Rockbridge amount to a majority, a great majority in Augusta! There are but few Waggons in this county and the demand for Waggons I expect will be very great. I know of my own knowledge there is the greatest plenty the other side of the mountains. Except you have an impress Warrant procured and give positive orders on the subject I fear we shall be in a bad situation with respect to our stores; without you follow the Council plan. If you have not wrote to point of fork when the Canoe men arrive I shall direct them after unloaded to go down, load, and wait for your orders which river to take.
        I am good Colo. with sentiments of the highest respect your most obed. and most humble servant.
        
          Samuel Patteson
        
        
          I have found my horse half dead, tenderfooted and sore backed.
        
      